              Case 6:19-cv-00891-SU             Document 25          Filed 03/25/21         Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



BRYAN G.1,

                  Plaintiff,                                                        Civ. No. 6:19-cv-00891-SU

         v.                                                                         OPINION & ORDER

COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_______________________________________
SULLIVAN, Magistrate Judge:

         This case comes before the Court on Plaintiff’s Motion for Attorney Fees. ECF No. 24.

Plaintiff’s Motion indicates that the Commissioner does not oppose an award of fees in the

requested amount. The Court has reviewed the record and the motion is GRANTED.

                                             LEGAL STANDARD

         Upon entering judgment in favor of a Social Security claimant who was represented by an

attorney, a court “may determine and allow as part of its judgment a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which the claimant

is entitled by reason of such judgment[.]” 42 U.S.C. § 406(b)(1)(A). Section 406(b) expressly

requires any attorney’s fee awarded under that section to be payable “out of, and not in addition

to, the amount of such past due benefits.” Id.



1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case.


Page 1 – OPINION & ORDER
         Case 6:19-cv-00891-SU         Document 25       Filed 03/25/21       Page 2 of 4




        In Gisbrecht v. Barnhart, 535 U.S. 789 (2002), the Supreme Court clarified that § 406

“does not displace contingent-fee agreements as the primary means by which fees are set for

successfully representing Social Security benefits claimants in court.” Id. at 807. Courts must

approve § 406(b) fee determinations by, first, determining whether a fee agreement has been

executed and then testing it for reasonableness. Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir.

2009) (en banc) (citing Gisbrecht, 535 U.S. at 808). “Agreements are unenforceable to the extent

that they provide for fees exceeding 25 percent of the past-due benefits.” Gisbrecht, 535 U.S. at

807. Even within the 25 percent boundary, however, “the attorney for the successful claimant

must show that the fee sought is reasonable for the services rendered.” Id.

                                         DISCUSSION

        Plaintiff in this case sought review of the decision of the Commissioner of Social Security

denying benefits. On August 26, 2020, the Court remanded the case for calculation and award of

benefits. ECF Nos. 18, 19. On December 21, 2020, the Court granted Plaintiff’s application for

fees pursuant to the Equal Access to Justice Act (“EAJA”) and awarded $8,345.99 in attorney fees.

ECF No. 23. On remand, Plaintiff was found to be disabled and awarded $159,968.00 in past-due

benefits. Pl. Mot. 4. Plaintiff seeks an award of $39,992.00 pursuant to 42 U.S.C. § 406(b). Once

this sum is offset by the EAJA fees previously awarded, Plaintiff seeks an award of attorney fees

in the amount of $31,646.01.

   I.      Contingency Fee Agreement

        Under Gisbrecht, the Court’s first duty when considering whether to approve a contingency

fee agreement is to determine whether it is within the statutory 25% cap. Gisbrecht, 535 U.S. at

807-08. The fee agreement between Plaintiff and Plaintiff’s counsel contemplated a contingency

fee award of up to 25%. Pl. Mot. Ex. B, at 2. The total amount sought is exactly 25% of the past-




Page 2 – OPINION & ORDER
          Case 6:19-cv-00891-SU         Document 25       Filed 03/25/21      Page 3 of 4




due benefits awarded. On review, the Court concludes that both the fee agreement and the amount

sought comply with the maximum allowed by statute.

   II.      Reasonableness

         Next, the Court must determine whether application of the fee agreement yields reasonable

results under the circumstances. Gisbrecht, 535 U.S. at 807-08. In making this determination, the

Court must recognize the “primacy of lawful attorney-client fee agreements.”             Id. at 793.

However, although a contingency agreement should be given significant weight in fixing a fee, the

Court can depart from it if it produces unreasonable results. Id. at 808. The burden rests with

Plaintiff’s counsel to establish the requested fee’s reasonableness. Id. at 807.

         The Ninth Circuit has established four factors to guide the Court’s inquiry into the

reasonableness of a requested fee: (1) the character of the representation; (2) the results achieved;

(3) any delay attributable to the attorney in seeking the fee; and (4) whether the benefits obtained

were “not in proportion to the time spent on the case” and raise the possibility that the attorney

would receive an unwarranted windfall. Crawford, 586 F.3d at 1151-53.

         In this case, all four factors weigh in favor of granting Plaintiff’s motion. Counsel ably

represented Plaintiff and achieved a favorable result—remand and award of benefits—in a

reasonably expeditious manner. The Court has reviewed the hours expended by Plaintiff counsel

and concludes that the fee award, representing an effective hourly rate of $1,013.74, is not

disproportionate. Pl. Mot. Ex. A. The Court finds no cause to reduce the requested fees and the

full amount will be awarded.

                                         CONCLUSION

         For the reasons set forth above, the Plaintiff’s motion for an award of attorney fees, ECF

No. 24, is GRANTED. Plaintiff’s counsel is awarded fees under 42 U.S.C. § 406(b) in the amount




Page 3 – OPINION & ORDER
         Case 6:19-cv-00891-SU          Document 25       Filed 03/25/21     Page 4 of 4




of $39,992.00. Previously, the Court awarded Plaintiff’s attorney fees in the amount of $8,345.99

under the EAJA. When issuing the check for payment to Plaintiff’s attorney, the Commissioner

is directed to subtract the amount awarded under the EAJA and send Plaintiff’s attorney the

balance of $31,646.01, less any applicable processing or user fees prescribed by statute. Payment

of this award should be made via check payable and mailed to Plaintiff’s attorney H. Peter Evans

at 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. Any amount withheld after all

administrative and court attorney fees are paid should be released to Plaintiff.

                                        25th
       It is so ORDERED and DATED this ___________ day of March 2021.


                                              /s/ Patricia Sullivan
                                              PATRICIA SULLIVAN
                                              United States Magistrate Judge




Page 4 – OPINION & ORDER
